IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DEVIN ROUSE,                                : No. 128 EM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PHILA. COMMON PLEAS COURT,                  :
RETIRED JUDGE KATHYRN S. LEWIS,             :
                                            :
                    Respondent              :
                                            :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Action in Mandamus is DENIED.            The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.